ORDER

PER CURIAM.
Grieg P. Ragan (“Defendant”) appeals from the judgment of the trial court following his conviction by a jury of the class D felony of animal abuse, in violation of section 578.012 RSMo (2000). Defendant contends the trial court abused its discretion in allowing cat owner, Ms. Chen, to testify regarding statements Defendant made to her after she filed an order of protection against him. Specifically, Defendant argues his statements were irrelevant and more prejudicial than probative because they were made in response to the order of protection and unrelated to the charge of animal abuse for which he was on trial.
■ We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).